By the Court. —
Nisbet, J.
delivering the opinion.
[1.] In a well considered case, determined at Americus, in 1847, this Court held, that “ if an insolvent debtor assigns his property, to one or more persons, in trust, for the benefit of a portion of his creditors, to the exclusion of the rest, such conveyance is null and void, by the Act of 1818.” Ezekiel vs. Dixon, 3 Kelly, 146.
That is this case — an assignment in trust, by a debtor, who is insolvent, to pay one class of creditors first, and then to pay all others. A preference is here given to some, over other creditors, by a trust assignment. This, the assignor cannot do. He may prefer creditors by a direct sale to them, in extinguishment of their claims, or he may bona fide sell his property to a stranger, and apply the proceeds to the debts of favored creditors; but he cannot discriminate, in a trust deed, between creditors. The ingenious counsel for the plaintiff in error, has failed to distinguish this case from that of Ezekiel and Dixon. This deed is void, un*269der the Act of 1818. Whether it is or not, is'the only question made in this record, although another was argued.*
Let the judgment be affirmed.

Note. — See post, No. 52, Lee et al. vs. Broten, et al. — [Rep:]